DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-15 and 17-18 are examined herein.

Affidavit
	The affidavit of 1/18/2022 was filed and considered.
	Applicant’s Researcher, Guillaume Fardin’s time, experience and education in these matters are appreciated.

It is asserted, that the invention as claimed in this Patent Application is directed to:
A nutritional formulation comprising: 
a pea protein isolate, wherein the pea protein isolate comprising:
between 0.5 and 2% of free amino acids,
has a viscosity at 20°C: 
from 11 to 18 X10-3 Pa.s. at a shear rate of 10 s1, 
from 9 to 16x10-3 Pa.s. at a shear rate of 40 s-1, and 
from 8 to 16x 10-3 Pa.s. at a shear rate of 600 s-1, and 
has a solubility: 
from 30 to 40% in pH zones from 4 to 5, and 
from 40 to 70% in pH zones from 6 to 8.




In response, the independent claim is toward the following composition, that differs from what is asserted:
A nutritional formulation comprising: 
a pea protein isolate, wherein the pea protein isolate comprising:
between 0.5 and 2% of free amino acids,
a degree of hydrolysis (DH) of between 5 and 10%; 
a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product; 
has a viscosity at 20°C: 
from 11 to 18 X10-3 Pa.s. at a shear rate of 10 s1, 
from 9 to 16x10-3 Pa.s. at a shear rate of 40 s-1, and 
from 8 to 16x 10-3 Pa.s. at a shear rate of 600 s-1, and 
has a solubility: 
from 30 to 40% in pH zones from 4 to 5, and 
from 40 to 70% in pH zones from 6 to 8.

It is asserted, that Kunst relates to a method for aerating carbohydrate containing food products by using an enzymatically hydrolyzed protein as a whipping agent (Abstract). Whereas no information is disclosed in Kunst regarding the viscosity and solubility of the pea protein isolate, the Examiner alleges that the pea protein disclosed in Kunst somehow has the same viscosity and solubility properties as claimed allegedly because similar methods are used.
I respectfully disagree with the Examiner's allegations. 
I reproduced Example 2 of Kunst. An 8% dispersion of pea protein isolate (160 g of Nutralys® in demineralized water q.s.2 L) was hydrolysed for 4 hours with 0.5% (E/S) of the commercially available enzyme preparation Alcalase 2.4L at pH 8.0 and 50° C. After hydrolysis the enzyme was inactivated via a heat treatment of L minute at 90°C. A centrifugation was carried out to remove residual intact protein and insoluble components. Then, the obtained clarified fluid was concentrated via evaporation and spray dried.
The solubility of the hydrolysate thus obtained was measured at two different pH in order to compare i to the solubility of the isolate of the invention. The results of my measurements are reproduced below:

    PNG
    media_image1.png
    66
    329
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    69
    326
    media_image2.png
    Greyscale


Based on the experiments above, I conclude that the solubility of the isolates from Kunst are significantly different than the isolates from the instant invention. Thus, a skilled artisan would consider the Examiner's allegations in Paragraph 6 above to be incorrect.

In response, no evidence is provided that the pea protein isolate tested is the same that was made by Kunst.
Kunst teaches the use of hydrolysate pea protein isolate comprising:
a degree of hydrolysis in the range of 3-6% (0002);
an average peptide chain length in the range of 5 to 20 amino acids; and
a free amino acid level of at most 15 wt. % of the total protein derived material (ab., 0009).


Kunst teaches the pea protein isolate is also characterized as follows:

    PNG
    media_image3.png
    188
    498
    media_image3.png
    Greyscale
(0036).

An internet search discovers that Applicant’s experiment above uses a pea protein isolate from assignees product line, therefore Applicant would have access to the product specification, however, none are provided. Further, the type of protein indicated for use in Applicant’s experiment, Nutralys®, is a generic name, wherein the specific type of Nutralys® is not disclosed.
No product information about the pea protein isolate is provided to show that the Nutralys® of the Roquette process plant is the same as that use by Kunst.
Further, the Nutralys® line of pea protein has distinct identifiers, for example: a F-range, S-ranges, BF-range, T-range; all having distinct properties, no such identifier is mentioned in the experiment above.  
See Kunst [0051]: 
An 8% dispersion of pea protein isolate (from Cosucra) was hydrolysed for 4 hours with 0.5% (E/S) of the commercially available enzyme preparation.  
Alcalase 2.4 L (from NOVO) at pH 8.0 and 50.degree.  C. 
The pH during hydrolysis was not controlled.  
After hydrolysis the enzyme was inactivated via a heat treatment of 1 minute at 90.degree.  C. 
Residual intact protein and insoluble components were removed via centrifugation.  
The obtained clarified fluid was concentrated via evaporation and was then spray dried. 

Applicant’s experiment differs from Kunst in that there is no showing that the pea protein isolates used are chemically and physically the same as Kunst, based on the information provided in the reference.  There is insufficient evidence that the pea protein isolate tested is the same as that used by the prior art (Kunst); and the presence or absence of pH control during hydrolysis is not noted.

The experiment appear to be the same as that discussed in the Affidavit of 6/07/2021.  Kunst provides specific product information on the pea protein isolate made, however, Applicant uses a different pea protein isolate than Kunst, and provides no product specifications.  In this case, a proper comparison of the claimed pea protein isolate and that of Kunst, must show all that the pea protein isolate used to represent Kunst has all of the process parameters that Kunst discloses.
Although the response to the Affidavit filed 6/07/2021 noted these same flaws in the experiment provided then, these issues were not cured in the experiment herein.
Therefore the experiment provided is not persuasive.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kunst (2004/0131744).

Independent claim 1
Kunst teaches a method of making an enzymatically hydrolyzed pea protein (ab., 0001, 0009). 

Structure
With regard to the prior art, the claimed property of "viscosity " imparts that the claimed composition is in a wet flowable form.  
Kunst teaches that the pea protein hydrolysate (isolate) is made by a process of hydrolysis, wherein the obtained product is a fluid (Ex. 2), which provides the product is in a wet flowable form.



Free amino acids content
Kunst provides examples of a pea protein hydrolysate (isolate) with a free amino acid (FAA) level of 0.70% (Example 2: [0051]-[0054]; Example 4: [0059]-[0061]), which encompasses the claimed range of 0.5 and 2% of free amino acids.

Degree of hydrolysis of the protein
Kunst teach using the hydrolyzed pea protein isolate as a whipping agent with good whipping and foam properties ([0001]; [0009]; and Example 2).
Kunst provides that hydrolysates obtained from the enzymatic hydrolysis of protein have the best foaming properties when they are hydrolyzed to a degree of hydrolysis of 3-6% [0002], which encompasses the claim of from 5 to 10 %. 
Although Kunst does not discuss the degree of hydrolysis of the hydrolyzed pea protein isolate obtained in Example 2 and subsequently used in the food product of Example 4, as applied above, it would be reasonable to expect that for good foaming properties to be achieved, as discussed above and in Example 2, that a degree of hydrolysis of 3 to 6% is applied, as discussed above and taught in para. 0002.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making hydrolyzed pea protein isolate, Kunst, to include a degree of hydrolysis of 5 to 10%, as claimed, because: 
Kunst provides that hydrolyzed pea protein isolates with encompassing degrees of hydrolysis have the benefit of excellent foaming properties, which provides a reason as to why this range would be used; and
further Kunst provides encompassing degrees of hydrolysis to those claimed, which overlap and lie inside the claimed ranges, which presents that a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Properties
Kunst teaches the pea protein hydrolysate (isolate) is produced by hydrolyzing pea protein isolate followed by concentrating via evaporation and then spray drying (Example 2: [0051]-[0054]; Example 4: [0059]-[0061]), which shows the method of producing the pea protein isolate includes similar methods as disclosed: similar hydrolysis, similar concentration, and similar drying methods.

On viscosity: It is reasonable to expected that a similar product made by similar methods has similar properties, including a viscosity at 20°C: 
from 11 to 18 X10-3 Pa.s. at a shear rate of 10 s-1, 
from 9 to 16x10-3 Pa.s. at a shear rate of 40 s-1, and 
from 8 to 16x 10-3 Pa.s. at a shear rate of 600 s-1;

On Solubility: It is reasonable to expected that a similar product made by similar methods has similar properties, including a solubility: 
from 30 to 40% in pH zones from 4 to 5; and 
from 40 to 70% in pH zones from 6 to 8.

On total protein content expressed by nitrogen content of dry matter: 
Protein expressed by nitrogen content of a dry composition relies on a method that determines a total nitrogen content of a dehydrated sample that is then multiplied by a conversion factor.  The method that determines the nitrogen content, requires the dehydrated sample to be digested using high heat and acids, with a chemical catalyst, which converts N to NH3, which is then distilled and titrated. 
This means that that  the protein content is determined after the food product is made, wherein the food product is subjected to destructive method. Therefore the claimed protein content is a bi-product of a method of using the claimed food composition, not of the composition claimed.
Further the claimed composition has a viscosity, therefore must be wet and flowable, like liquids, gels or foams; therefore the product claims is clearly not dry matter and the claimed protein content cannot be toward the product claimed, nor a property thereof, since it is toward a product made by a method of using the claimed composition.
Therefore, it is reasonable to expected that a similar product made by similar methods has similar properties, including a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product.
conf) for the pea protein isolate (Table 2), which is for 100 wt5 of the product, therefore encompasses at least 80 wt% of the dry product.


The teaching of a protein nitrogen value of 6.3 is close to the claimed value of 6.25, therefore although the claimed ranges or amounts do not overlap with the prior art they are close, and therefore the teaching provides a prima facie case of obviousness because in this case, the specifics show that Kunst only presents the digit of zero as the hundredth place holder for all N values reported, which provides one of skill with a reasonable expectation that these values have been rounded. 
Since it is reasonable to expect the N values of Kunst are rounded, since they all have a hundredth value of zero, a teaching of 6.3 for the N value would reasonably represent the claimed value of 6.25, and therefore such a claim would have been obvious. 

Dependent claims
As for claims 2 and 4, Kunst teach the hydrolyzed pea protein isolate which has a free amino acid level of 0.70%, as discussed above, therefore, it would it would be reasonable to expect that similar compositions function similarly, including: 
a digestibility expressed according to the Coefficient of Digestive Use (CDU) of from 93.5% to 95%, as in claim 2; and 





As for claims 6 and 15, Kunst teaches that the hydrolyzed pea protein isolate as described above is the sole source (100%) of protein within a nutritional formulation (Example 4: [0059]-[0060]), which encompasses the claim of:
the pea protein isolate representing 90-100 wt% of the total protein in the nutritional formulation, as in claim 6; and
the pea protein isolate representing between 0.1% and 100% of the total protein when in sorbets.

As for claim 13, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including: for use as a single protein source or as a food supplement, intended for infants, children and/or adults, as claimed.

As for claim 14, the nutrition formulation of Example 4, discussed above, is toward a sorbet product.  Kunst further teaches that the protein isolate can be used in ice creams and milk shakes [0015]. 



Claims 5, 7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunst, as applied to claims 1, 2, 4, 6 and 13-15 above, further in view of Neal. 
Neal:  WO 2013/043873 A1; cited on 05/16/2019 IDS of parent application 16/070,311.

As for claim 5, although Kunst teaches concentrating the hydrolyzed pea protein isolate for nutritional formulations via evaporation and then spray drying, which implies atomization, the reference does not discuss a prior step of pasteurizing the pea protein isolate at high temperature for a short time, as claimed. 
Neal also teaches methods of spray drying plant proteins, including pea protein for powdered nutritional formulations; and further provides a step of high temperature short time (HTST) pasteurized prior to the plant protein being spray dried (abstract; page 4, lines 17-31; page 5, lines 20-25; and page 9, lines 16-22). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making hydrolyzed pea protein isolate, as Kunst, to include the pea protein isolate has been pasteurized at high temperature for a short time before being dried by atomization, as claimed, because Neal illustrates that the art finds suitable for similar intended uses, including methods of making hydrolyzed pea protein isolate (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claims 7-8, Kunst et al. teach nutritional formulations, such as sorbet, comprising hydrolyzed pea protein isolate as recited above with respect to claim 1. As previously disclosed, in addition to sorbet, Kunst et al. also teach ice cream and milk shake products [0015]. However, Kunst et al. fail to expressly disclose the presence of at least one milk protein and wherein the milk protein represents at least 10% by weight relative to the total weight of protein as further recited in claim 8. 
Neal teaches powdered nutritional formulations comprising spray-dried plant proteins, such as pea protein, and at least one milk protein (page 2, lines 8-9; page 5, lines 20-25). The spray-dried plant (pea) protein comprises up to about 50 wt.% of the total protein in the powdered nutritional formulation (page 2, lines 9-11). 
Both Kunst and Neal teach nutritional formulations, which may comprise spray dried pea protein. It would have been obvious to include at least one milk protein in an amount of at least 10% by weight relative to the total weight of protein in addition to the hydrolyzed pea protein isolate of Kunst, because Neal teach that combinations of at least one milk protein and spray-dried plant proteins, such as pea protein, wherein the plant protein comprises up to about 50 wt.% of the total protein, were already known as suitable sources of protein within nutritional formulations at the time of filing.

As for claim 9, the modified teaching, in Neal, provides a method of making a spray dried pea protein isolate (page 3, lines 1-9; page 5, line 25; Examples 1-10), comprising:
preparing a base powder comprising: at least one of a fat, carbohydrate (i.e. vitamins and minerals), and protein; and 

Neal further provides that vitamins and minerals can also be included in the powdered nutritional formulation (pg. 8, lns. 1-5, 13, and 17). 

As for claims 10 and 18, the modified teaching, in Neal, provides that the powdered nutritional formulations comprising spray-dried pea plant proteins (ab.), and further comprises: at least one milk protein in an amount of about 50 wt% of the total protein in the powdered nutritional formulation (pg. 2, lines 8+) , which encompasses the claim of milk protein in an amount of:
at least 10 wt% of the total protein therein, as in claim 10; and
at least 15 wt% of the total protein therein, as in claim 18.

As for claim 11, Kunst teaches concentrating the hydrolyzed pea protein isolate via evaporation and then spray drying, which imparts atomization.
The modified teaching, in Neal, provides that spray-dried plant proteins, such as pea protein (ab.), are treated by high temperature short time (HTST) pasteurized prior to being spray dried, prior to being dry blended into the base powder (ref. clm. 25). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kunst in view of Neal, as applied to claims 5, 7-11 and 18 above, further in view of Boursier.
Boursier: Publication No. FR 2995763; Published March 28, 2014.

The modified teaching does not discuss the pasteurization at a temperature ranging from 130°C to 1500C for a time from about 1 second to about 30 seconds.  


Boursier also teaches methods of making nutritional formulations comprising pea protein (toward the end of the 1st para. on pg. 3, and ref. clm. 3), and further provides that said composition is treated with a HTST pasteurization step (bottom of pg. 4), wherein the process parameters of temperature and time are dependent on the preservation desired, including ranges of: above 100 ° C, for a time sufficient to inhibit enzymes and any form of microorganisms, even sporulating bacteria; 135 ° C to 150 ° C for a period not exceeding 15 seconds; and at 72 ° C minimum for 15 seconds.
Boursier also provides such process parameters provide the benefit of preserving the nutritional and organoleptic quality of the food product. (2nd full para. on pg. 6).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of heat treating nutritional compositions comprising pea protein, as the modified teaching above, to include the process parameters of a temperature ranging from 130°C to 1500C for a time from about 1 second to about 30 seconds, as claimed, because Boursier illustrates that the art finds these process parameters to be suitable for similar intended uses, including methods of heat treating nutritional compositions comprising pea protein (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kunst, as applied to claims 1, 2, 4, 6 and 13-15 above, further in view of Basa (6,426,110).
Kunst does not discuss wherein the formulation is a coffee whitener in which the pea protein isolate represents between 50 and 100% of the total protein. 
Basa also teaches methods of using plant derived protein such as pea protein and further provides its use as a composition for a creamer powder (ab.; 2, 28+, and ref. clms. 6 & 14). 
Basa teaches the protein content of the creamer is from about 40 to 60 wt% (ab.), wherein the plant protein in the creamer is used as the total protein component (4, 10+), which encompasses the pea protein isolate representing between 50 and 100% of the total protein in said creamer. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using pea plant protein, as the modified teaching above, to include its use in a creamer, as claimed, because Basa illustrates that the art finds creamers as being suitable as similar intended uses of methods of using pea plant protein (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-13 of copending Application No. 16/079,891 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the copending application are both directed to nutritional formulations containing a pea protein isolate, wherein the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 of copending Application No. 16/689,239 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the copending application are both directed to a pea protein isolate, wherein the pea protein isolate contains between 0.5 and 2% of free amino acids, the same viscosities at 20°C, and the same solubility. The dependent instant claims and the dependent copending claims are also directed to the same digestibility, degree of hydrolysis, rapid viscosity and pasteurization conditions. Even though the instant claims are directed to a nutritional formulation, the nutritional formulation of the instant claims is made from the same pea protein isolate as claimed in copending application 16/689,239.




Response to Arguments
  
CLAIM OBJECTIONS 
It is asserted, that all claims were objected to as allegedly being failing to use proper formatting. Although applicant respectfully disagrees, the amendment to claim 1 renders this objection moot. 
Applicant timely response is appreciated, and said Objection is not re-issued herein.
  
 35 U.S.C. §I 12(b) REJECTIONS 
It is asserted, that Claim 1 and all dependent claims were rejected under 35 U.S.C. 1 12(b) as allegedly failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Applicants respectfully disagree. Claim 1 clearly recites that the viscosity and solubility are toward the pea protein isolate and not the formulation. Consequently, reconsideration and withdrawal of the Section 1 12(b) rejection is respectfully requested. 

 
35 U.S.C. &102 AND/OR 35 U.S.C. &103 REJECTION 
It is asserted, that claims 1-2, 4, 6 and 13-15 were rejected as allegedly being anticipated by, or in the alternative as obviousness over, Kunst et al. (US 2004/0131744 Al). Claims 5, 7-11, and 18 were rejected as allegedly being unpatentable over Kunst et al. in further view of Neal et al. (WO 2013/043873 Al); claim 12 was rejected as allegedly being unpatentable over Kunst et al. in view of Neal, further in view of Boursier (FR 2995763, published March 28, 2014); claim 17 was rejected as allegedly being unpatentable over Kunst et al. in further view of Basa (6,426,110). The rejections will be collectively addressed and are respectfully traversed. No combination of any of the cited documents would motivate a skilled artisan to the instantly claimed invention. 
In response, no anticipatory rejection was made in the Office Action of 8/05/2021.

It is asserted, that without conceding to the correctness of the Examiner's position, and solely to expedite prosecution, applicant has amended claim 1 to include the subject matter of former claim 3. Claim 3 was not rejected under any of these rationales. Accordingly, this rejection is moot. 
In response, although there is a typo in the rejection header, claim 3 was clearly discussed on page 10 of the Office Action of 8/25/2021.


The pea protein isolate obtained from such process corresponds to the pea protein isolate recited in claim 1. There is no further addition of other components to the product obtained from the hydrolysis process. 
Such protein isolate is a complex product extracted from a plant (pea), so it is not feasible to provide its exact chemical composition. It's the same case for polymers which cannot be precisely defined structurally. This is why applicant herein defines the isolate by physical characteristics, namely its viscosity and solubility, in addition to its content of free amino acids, degree of hydrolysis, and protein content. 
Whereas no information is disclosed in Kunst regarding the viscosity and solubility of the pea protein isolate, the Patent Office considers that the pea protein disclosed in Kunst is produced according to similar methods of the claimed invention and, thus, automatically has the same viscosity and solubility properties as claimed. Indeed, this is the foundational allegation of all of the rejections such that if this allegation is disproved, all of the rejections must fall as void ab initio. 
In response, it is agreed that if the claimed properties are not obvious that such a rejection cannot stand, however, in this case nothing has been disproved.
Applicant submit Affidavits comparing the claimed composition/one similar, to another composition from their own product line.  The product specifics of the pea 




It is asserted, that Applicant maintains that the nutritional formulation recited in claim 1 is structurally different from the food products disclosed in Kunst. These structural differences are recited in claim 1 and further evidenced by the properties of the pea protein isolate recited in claim 1. Claim 1 recites at least three distinct structural elements.  The first structural element of claim 1 is the amount of free amino acids.
Claim 1 recites that the nutritional formulation comprises a pea protein isolate containing "between 0.5 and 2% of free amino acids." 
In response, Kunst provides examples of a pea protein hydrolysate (isolate) with a free amino acid (FFA) level of 0.70% (Example 2: [0051]-[0054]; Example 4: [0059]-[0061]), which encompasses the claimed range of 0.5 and 2% of free amino acids.

It is asserted, that the second structural element of claim 1 is that the nutritional formulation comprises a pea protein isolate having "a degree of hydrolysis (DH) of between 5 and 10%." The Examiner alleges that Kunst indicates that "hydrolysates . . . have the best foaming properties when they are hydrolyzed to a degree of hydrolysis of 3-6%." As an initial matter, Kunst does not appear to disclose the DH of any one of its examples and as such, the Examiner has failed to provide a sufficient showing that the 
In response, the DH values is made obvious because Kunst provides reason as to why encompassing amounts of degree of hydrolysis would be used, for the benefit of excellent foaming properties.  Since the claims are toward any nutritional composition comprising the pea protein isolate, this includes whipped compositions, therefore grounds for obviousness are proper.

It is asserted, that the third structural element of claim 1 is that the nutritional formulation comprises a pea protein isolate having "a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product." Applicant maintains that a POSA, starting from Kunst, would not have arrived at a nutritional formulation comprising a pea protein isolate having such a total protein content with a reasonable expectation of success in obtaining the favorable properties of the nutritional formulation recited in claim 1. These favorable properties include solubility and viscosity. 
In response, the rejection above discusses this limitation in the section called:  On total protein content expressed by nitrogen content of dry matter.
Therein, it is discussed how protein expressed by nitrogen content of a dry composition relies on a method that determines a total nitrogen content of a dehydrated sample that is then multiplied by a conversion factor.  The method that determines the nitrogen content, requires the dehydrated sample to be digested using high heat and 
This means that that  the protein content is determined after the food product is made, wherein the food product is subjected to destructive method. Therefore the claimed protein content is a bi-product of a method of using the claimed food composition, not of the composition claimed.
Further the claimed composition has a viscosity, therefore must be wet and flowable, like liquids, gels or foams; therefore the product claims is clearly not dry matter and the claimed protein content cannot be toward the product claimed, nor a property thereof, since it is toward a product made by a method of using the claimed composition.
Therefore, it is reasonable to expected that a similar product made by similar methods has similar properties, including a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product.
Further, Kunst teaches a nitrogen value for converting to protein is 6.3 (Nconf) for the pea protein isolate (Table 2), which is for 100 wt5 of the product, therefore encompasses at least 80 wt% of the dry product.
The teaching of a protein nitrogen value of 6.3 is close to the claimed value of 6.25, therefore although the claimed ranges or amounts do not overlap with the prior art they are close, and therefore the teaching provides a prima facie case of obviousness because in this case, the specifics show that Kunst only presents the digit of zero as the hundredth place holder for all N values reported, which provides one of skill with a reasonable expectation that these values have been rounded. 


It is asserted, that importantly, applicant has reproduced the process of the preparation disclosed in Example 2 of Kunst and measured the solubility of the obtained isolate. These experiments demonstrated that the solubility of the pea protein isolate from Kunst is 96.1% at pH = 7, and 93% at pH = 4. This data is not surprising since Kunst's process comprises an enzymatic hydrolysis of pea protein isolate at pH 8 followed by the inactivation of the enzyme and a centrifugation to remove 
residual intact protein and insoluble components. Since insoluble components are removed, the solubility of the obtained hydrolysate is expected to be close to 100%. 
In contrast, the isolate of the invention has a solubility of 40-70% at pH = 7 and 30-40% at pH = 4. See comparison chart below. This experimental evidence was previously submitted on June 7, 2021 in a Declaration under 37 C.F.R. §1.132, a copy of which is attached hereto. 
Since claim 1 recites a nutritional formulation comprising a pea protein isolate, and pea protein isolates from Kunst and from the invention are structurally different, then the nutritional formulation of claim 1 is necessarily structurally different from the nutritional formulation disclosed in Kunst. Therefore, the subject-matter of claim 1, as well as the subject-matter of its dependent claims are not obvious in view of Kunst. 

In response, as discussed above, the Affidavits provided, 1/18/2022 and 6/07/2021 both compare the claimed composition/one similar to it, to another composition from their own product line.  The product specifics of the pea protein isolate from their own product line is not disclosed, and no evidence is provided to show that this pea protein isolate has the features indicated by Kunst.
The product Applicant used as a substitute of Kunst protein, was stated to be Nutralys®, this line of pea protein has distinct identifiers, for example: a F-range, S-ranges, BF-range, T-range; all having distinct properties, no such identifier is mentioned in the experiments provided.  
Kunst teaches the use of hydrolysate pea protein isolate comprising:
a degree of hydrolysis in the range of 3-6% (0002);
an average peptide chain length in the range of 5 to 20 amino acids; and
a free amino acid level of at most 15 wt. % of the total protein derived material (ab., 0009).
Kunst teaches the pea protein isolate is also characterized as follows:

    PNG
    media_image3.png
    188
    498
    media_image3.png
    Greyscale
(0036).



Applicant does not provide evidence that the pea protein isolate they use to represent Kunst has said features, therefore the experiments provided are not proper and these showings only distinguish Applicants claimed product over another of Applicant’s products.

It is asserted, that in particular, these examples demonstrate that a difference in solubility between different pea protein isolates results in differences in texture and taste when incorporated in dessert creams (example 8), ice creams (examples 9, 10, and 11), coffee creamers (example 12), yoghurts (examples 13 and 14), and cheeses (example 24). 
In response, this makes no distinction over the rejection above.

It is asserted, that additionally, given that applicant has previously reproduced the pea protein hydrolysate from Kunst and measured its solubility, it can be determined how this hydrolysate would behave when used as a total or partial replacement for milk in the nutritional formulations of the invention: 
dessert creams: the use of Kunst's hydrolysate would lead to a less firm and foamier cream, which is not desired (See example 8 of specification). 
- ice creams: the use of Kunst's hydrolysate would not allow one to obtain an ice texture whereas with the isolate of the invention makes it possible to completely replace dairy proteins and to obtain an ice cream with a firm texture. Kunst's hydrolysate is only used for its whipping property and even if it can be used in sorbets for expansion (example 10), it won't bring the mandatory structuring property in an ice cream, such as the one obtained with the isolate of the invention. (See examples 9-11 of specification). 
- coffee creamers: coffee creamers/whiteners containing the isolate of the invention (See example 6 of specification) have a low foaming texture, like commercially available coffee creamers. The use of Kunst's hydrolysate would give a foamier texture which is not desired in this type of formulation. 
- yoghurts: yoghurts require a specific texture (See examples 13-14 of specification) which results from a gelling power partly allowed by a lower solubility at acidic pH than the one of Kunst's hydrolysate which is therefore not usable in this type of formulation. 
- cheeses: to obtain the texture of cheese (See example 24 of specification), for example of mozzarella, it is necessary that the proteins precipitate and have a lower solubility at acidic pH than the one of Kunst's hydrolysate which is therefore not usable in this type of formulation. 
Applicants reiterate that there is no motivation, suggestion or teaching in Kunst to modify the disclosed pea protein isolate in order to reach the recited isolate with suitable functional properties in the claimed nutritional formulation. 

In response, Applicant has not properly reproduced the pea protein hydrolysate from Kunst, therefore solubility measurements are not a proper showing of the properties the pea protein hydrolysate from Kunst would have, and it cannot be determined how Kunst’s hydrolysate would behave when used as a total or partial replacement for milk in any nutritional formulations.

It is asserted, that one purpose of the instant invention is to provide for novel nutritional formulations containing a pea protein isolate that can totally or partly substitute for milk or soybean protein, of neutral taste, and which have suitable properties such as viscosity and solubility. 
For example, the inventive combination of free amino acids content, viscosity and solubility in the pea protein isolate of the invention allows a satisfying replacement of dairy protein thanks to functional properties which are equivalent to or even better than those of dairy protein. These various properties contribute toward obtaining the desired final characteristics of the dairy product. Some of these functional properties are the solubility, the viscosity, the foaming properties and the emulsifying properties. 
As explained above and confirmed in the attached Declaration, Kunst discloses a pea protein isolate which is structurally different from that instantly claimed. There is no hint let alone motivation in Kunst that would lead a skilled artisan to modify the 
In response, since a proper comparison between Kunst and Applicants claimed composition has not been presented to the office, this argument is not persuasive. 



It is asserted, that the rejection of record violates the principals of KSR and does what KSR specifically warns against since the rejection is based upon the hindsight gained from the disclosure found in the instant specification and not from the prior art. Withdrawal of the rejection is, thus, warranted. Consequently, reconsideration and withdrawal of the Section 103 rejections of claim 1 and its dependent claims are respectfully requested. 
In response, in the examination of this case only referenced known in the art were relied on, therefore this reconstruction is proper.
 	
OBVIOUSNESS-TYPE DOUBLE PATENTING REJECTION 
It is asserted, that Claims 1-8, 13-15, and 17 were provisionally rejected as being unpatentable over claims 1-10 and 12-13 of US Application No. 16/079,891. 
Applicants respectfully seek abeyance of the rejection until there is an indication of allowable subject matter herein. Claims 1-5 were provisionally rejected as being unpatentable over claims 17-21 of US Application No. 16/689,239. Applicants 
It is noted, that this Applicant’s response is not fully responsive to the prior Office action, as remarks toward the Double Patenting rejections are not presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793